IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41301
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALBERTO ROSAS LOPEZ,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-99-CR-32-3
                       - - - - - - - - - -
                         October 16, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Alberto Rosas Lopez (“Rosas”) appeals his conviction and

sentence, following a jury trial, for conspiracy to possess more

than 50 kilograms of marijuana with intent to distribute (in

violation 21 U.S.C. § 846) and possession of more than 50

kilograms of marijuana with intent to distribute (in violation of

21 U.S.C. § 841(a)(1)).

     Rosas contends that the district court erred in failing to

dismiss his indictment sua sponte as a remedy for the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-41301
                                -2-

Government’s having presented perjured testimony by Government

witness Alberto Arriaga.   The Government’s correction of

Arriaga’s false testimony during trial and the trial court’s

having permitted Rosas and his codefendant to cross-examine

Arriaga regarding that testimony were sufficient remedies to

preserve Arriaga’s constitutional rights with respect to that

testimony.   See Napue v. Illinois, 360 U.S. 264, 269 (1959).    As

for Rosas’ claim that the Government presented other, uncorrected

perjured testimony by Arriaga, his conclusional assertions that

this testimony was false and the mere contradictory testimony of

a single police officer were insufficient to show that the

Government knowingly presented false, material testimony.

See United States v. Leahy, 82 F.3d 624, 632 (5th Cir. 1996);

United States v. Washington, 44 F.3d 1271, 1282 (5th Cir. 1995).

     The district court did not err in considering uncounseled

prior misdemeanor convictions in computing Rosas’ criminal

history score.   See United States v. Osborne, 68 F.3d 94, 100

(5th Cir. 1995); United States v. Morrow, 177 F.3d 272, 305 (5th

Cir.), cert. denied, 120 S. Ct. 333 (1999).   The court also did

not clearly err in imposing a two-level “aggravating role”

enhancement pursuant to U.S.S.G. § 3B1.1(c), as the PSR

information and trial testimony reflected that Rosas had

recruited one person to store a large amount of marijuana and

another to help him sell it.   See United States v. Musquiz, 45
F.3d 927, 932-33 (5th Cir. 1995); United States v. Giraldo, 111
F.3d 21, 24 n.9 (5th Cir. 1997).
                           No. 99-41301
                                -3-

     For the first time on appeal, Rosas contends that this court

should adopt a “factual sufficiency” standard for reviewing the

sufficiency of the evidence, by which he means that a court would

set aside the verdict if it is so contrary to the overwhelming

weight of the evidence as to be clearly unjust and wrong.    Rosas

maintains that such a standard is not forbidden by the

Constitution or by statute.   It is forbidden, however, by

hundreds of this court’s binding decisions, which require

application of the “legal sufficiency” standard prescribed of

Jackson v. Virginia, 443 U.S. 307 (1979), and Glasser v. United

States, 315 U.S. 60 (1942).   See, e.g., United States v.

Westbrook, 119 F.3d 1176, 1189 (5th Cir. 1997).   Under that

standard, this court will affirm if a rational trier of fact

could have found that the evidence established the essential

elements of the offense beyond a reasonable doubt.   See id.    The

evidence at Rosas’ trial was more than sufficient to have

authorized the jury to determine that Rosas knew of and

participated in a conspiracy to possess marijuana with intent to

distribute and that he committed the underlying substantive

offense.   See United States v. Bermea, 30 F.3d 1539, 1551 (5th

Cir. 1994).

     Rosas’ motion to file an out-of-time reply brief is GRANTED.

     The conviction and sentence are AFFIRMED.